






AGREEMENT



between

EL DORADO CHEMICAL COMPANY

and

INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS,
AFL-CIO
LOCAL NO. 224

Effective: October 16, 2001


EL DORADO CHEMICAL COMPANY
El Dorado, Arkansas


TABLE OF CONTENTS

PREAMBLE

   

1

       

ARTICLE I

 

APPLICATION OF AGREEMENT

1

       

ARTICLE II

 

PERIOD OF AGREEMENT

1

       

ARTICLE III

 

MANAGEMENT RIGHTS CLAUSE

1

       

ARTICLE IV

 

CHECK-OFF OF UNION DUES

2

       

ARTICLE V

 

SENIORITY

2
 

 

Section 1.

 

Length of Service

2

 

Section 2.

 

Order of Seniority

2

 

Section 3.

 

Eligibility for Seniority

2

 

Section 4.

 

Filling Vacancies

3

 

Section 5.

 

Qualifications for Job

4

 

Section 6.

 

Seniority List

4

 

Section 7.

 

Seniority Accrued

4

 

Section 8.

 

Seniority - Outside Assignments

4

 

Section 9.

 

Discharges and Reemployment

4

 

Section 10.

 

Status of Employees Laid Off

5



Section 11.



Loss of Seniority

5
 

ARTICLE VI

 

HOURS OF WORK AND OVERTIME

6
 

 

Section 1.

 

Hours of Work

6

 

Section 2.

 

Overtime and Call-Out Pay Rates

7

 

Section 3.

 

Shift Change Notice

7

 

Section 4.

 

Meal Time

8

 

Section 5.

 

No Reduction of Work Week as Result of Overtime

8

 

Section 6.

 

Computation of Overtime

8

 

Section 7.

 

Distribution of Overtime and Call-Out Time

8

 

Section 8.

 

Call-out

9

 

Section 8A.

 

Advance Scheduling of Overtime

9

 

Section 8B.

 

Right to Assign Qualified Personnel

9

 

Section 9.

 

Holiday Pay

9

 

Section 10.

 

Reporting for Work and Not Used

10
 



ARTICLE VII

 

WAGE RATES AND CLASSIFICATIONS

10
 



 

Section 1.

 

Wages and Pay Period

10

 

Section 2.

 

Changes in Classification of Work

11
 



ARTICLE VIII

 

HANDLIING OF GRIEVANCES

11
 



 

Section 1.

 

Routine Submission

11

 

Section 2.

 

Arbitration

12
 



ARTICLE IX

 

SHOP COMMITTEE AND STEWARDS

13
 



 

Section 1.

 

Shop Committee

13

 

Section 2.

 

Stewards

14
 



ARTICLE X

 

LEAVE OF ABSENCE

14
 



 

Article 1.

 

Personal Business

14

 

Article 2.

 

Union Business

14

 

Article 3.

 

Sickness or Accident

15

 

Article 4.

 

Notice to the Company

15

 

Article 5.

 

Military Reserve Training

15
 



ARTICLE XI

 

VACATIONS

16
 



 

Section 1.

   

16

 

Section 2.

   

16

 

Section 3.

   

16

 

Section 4.

   

17



ARTICLE XII

 

MILITARY LEAVE

18
 



 

Section 1.

 

Military Selective Service Act

18

 

Section 2.

 

Pay in Lieu of Vacation

18
 



ARTICLE XIII

 

PHYSICAL EXAMINATIONS

18
 



 

Section 1.

 

Periodical Examinations

18

 

Section 2.

 

Certificate of Physical Fitness

18

 

Section 3.

 

Dispute Resolution

18
 



ARTICLE XIV

 

MISCELLANEOUS AND GENERAL

19
 



 

Section 1.

 

Tool Check-In Time

19

 

Section 2.

 

Bulletin Board

19

 

Section 3.

 

Discrimination

19

 

Section 4.

 

Wage Rate Changes

19

 

Section 5.

 

Safety Provisions

19

 

Section 6.

 

Discharges

20

 

Section 7.

 

Recess Period (Smoking)

20

 

Section 8.

 

Jury Duty

20

 

Section 9.

 

Termination Pay

20

 

Section 10.

 

Contract Work

21

 

Section 11.

 

Technical and Supervisory Employees

21

 

Section 12.

 

Minor Maintenance

21

 

Section 13.

 

Minor Operating Functions

21
 



ARTICLE XV

 

VALIDITY OF CONTRACT

21

       

ARTICLE XVI

 

NOTICE

22

       

ARTICLE XVII

 

FUNERAL LEAVE

22

       

ARTICLE XVIII

 

GROUP INSURANCE
 

23



 

Section 1.

 

Group Insurance and Retirement

23
 



ARTICLE XIX

 

NO STRIKE OR LOCKOUT

24

       

ARTICLE XX

 

SERVICE WITH COMPANY

24

       

ARTICLE XXI
 

 

RETIREMENT AGE

24



SIGNATURE PAGE
 

 

24



EXHIBIT "A"

 

BASIC HOURLY WAGE RATE

26

   

ASBESTOS ABATEMENT TEAM PREMIUM

26

       

EXHIBIT "B"

 

CLOTHING ALLOWANCE

27

       

EXHIBIT "C"

 

PART 1

     

RECOGNIZED MAINTENANCE WORK GROUPS

28

       

EXHIBIT "D"

 

EMPLOYEE DUES AUTHORIZATION LETTER

29

       

EXHIBIT "E"

 

AMERICANS WITH DISABILITIES ACT

     

LETTER OF UNDERSTANDING

30

       

EXHIBIT "F"

 

SHIFT DIFFERENTIAL LETTER OF UNDERSTANDING

31

       

EXHIBIT "G"

 

LETTER OF UNDERSTANDING

32



PREAMBLE

   

This Agreement is made and entered into by and between EL DORADO CHEMICAL
COMPANY (hereinafter referred to as the "Company"), and the INTERNATIONAL
ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, LOCAL NO. 224
(hereinafter referred to as the "Union"), which the Company recognizes as the
sole bargaining agency for the Maintenance employees of the Company at its
chemical plant located north of El Dorado, Arkansas, who are eligible for
membership in the Union in accordance with the Labor Management Relations Act of
1947.



9; ARTICLE I
APPLICATION OF AGREEMENT

    The Company hereby recognizes the Union as the exclusive bargaining agency
for the employees of the Company at said plant who work in the capacities
hereinafter stated in this Article I.

    (a) All Maintenance employees, as described in Exhibit "A", engaged in the
installation, maintenance and repair of machinery and equipment, but excluding
all production, chemical and operating employees, shipping attendants, office
and clerical employees, managers, supervisors and guards.

ARTICLE II
PERIOD OF AGREEMENT

    This Agreement shall remain in full force and effect for a 3-year contract
term commencing October 16, 2001, at 12:01 a.m., and ending 12:00 Midnight,
October 16, 2004. At reasonable times after June 1, 2004, the parties will meet
to attempt to negotiate a new contract to be effective for a period beginning
after 12:01 a.m., October 16, 2004.

ARTICLE III
MANAGEMENT RIGHTS CLAUSE

    The Union expressly recognizes that the Company has the exclusive
responsibility for and authority over (whether or not the same was exercised
heretofore) the management, operation and maintenance of its facilities and, in
furtherance thereof, has, subject to the terms of this Agreement, the right to
determine policy affecting the selection, hiring, and training of employees; to
direct the work force and to schedule work; to institute and enforce reasonable
rules of conduct; to assure discipline and efficient operations; to determine
what work is to be done, what is to be produced and by what means; to determine
the quality and quantity of workmanship; to determine the size and composition
of the work force; to determine the allocation and assignment of work to
employees; to determine the location of the business, including the
establishment of new locations or departments, divisions, or subdivisions
thereof; to arrange for work to be done by other companies or other divisions of
the Company; to alter, combine, or eliminate any job, operation, service, or
department; to sell, merge or discontinue the business or any phase thereof;
provided, however, in the exercise of these prerogatives, none of the specific
provisions of the Agreement shall be abridged. The Company will not use the
vehicle of subcontracting for the sole purpose of laying off employees or
reducing the number of hours available to them.

ARTICLE IV
CHECK-OFF OF UNION DUES

    Upon receipt of a signed authorization by an employee requesting deductions
from his wages for his monthly union dues, the Company agrees to honor such
authorization according to its terms during the life of this Agreement. The form
of such individual authorization shall be as set forth in Exhibit "D" hereto.

    The Financial Secretary of Local 224, IAM-AW, shall, from time to time,
notify the Company in writing of the amount of the monthly deduction to be made,
from time to time, under this authorization. All money so deducted by the
Company shall be paid to the Union on or before the end of the month during
which deductions are made. Upon receipt of written request by an employee, the
Company shall, after thirty (30) days' notice, discontinue dues deduction.

ARTICLE V
SENIORITY

Section 1. Length of Service

.

    Length of service in the bargaining unit and with the El Dorado Plant shall,
in that order, govern the promotion, demotion, and transfer of employees.

Section 2. Order of Seniority.

    An employee's seniority shall be determined as follows:



 

Order of Importance

 

Seniority

         

1st

 

Bargaining Unit

 

2nd

 

Plant

Section 3. Eligibility for Seniority

.

    An employee shall be first entitled to seniority in the bargaining unit when
he has been continuously employed in that unit for 180 days; his seniority
dating from the date of the beginning of such employment.

    However, an employee who has been employed in the bargaining unit, who has
been laid off prior to his having been employed therein for 180 days
continuously, and who is reemployed in the bargaining unit within 180 days from
the date upon which he is laid off, shall, upon such reemployment, be entitled
to have the number of days which he has worked in the bargaining unit, during
the period of his most recent previous employment herein, included in any
subsequent computation of his seniority in the bargaining unit and shall be
entitled to seniority when he has accrued 180 days on that basis.

    The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to gain seniority, and such action on the part of the Company shall not be the
subject of a grievance on the part of the Union under any provision of this
Agreement.

Section 4. Filling Vacancies.

    (a) Temporary and permanent vacancies will be filled only when the Company
sees a need to fill the vacancy. In the event the Company sees a need to fill a
vacancy, it will be filled by the employee having the most bargaining unit
seniority, who desires the job, and who possesses a skill of the group in which
the vacancy occurs. Any person so promoted must accept the duties and
responsibilities of the job.

    (b) When there is a permanent vacancy in a group and the Company sees a need
to fill that vacancy, the Company shall post promptly, and keep posted for
fifteen (15) days, notice on its bulletin board of the job vacancy. It shall be
the duty of an employee who feels himself entitled to such job on account of his
seniority to file his sealed bid for such job with the Plant Manager or his
representative, and send a copy thereof to the Chairman of the Shop Committee
within said 15-day period. In order to be considered valid, a bid must be
signed, dated, and deposited in a locked box marked "I.A. of M. and A.W. Bids"
located at the plant entrance gate.

    Immediately upon expiration of the posting period of fifteen (15) days, the
names of all bidders will be posted on the bulletin board, and the bidder having
the most seniority and who desires the job shall be assigned to the group and
receive the "C" Mechanic rate of pay if he possesses the necessary skill. In the
event no qualified bidder possessing the necessary skill bids on the vacancy,
the Company may hire a qualified employee from the outside.

    If he does not possess the skill, he will be reduced to the rate that
compares to his previous experience beginning not later than the beginning of
the work week following the week in which the successful bidder is determined,
provided the successful bidder is available to report for work on that day.

    If the group vacancy is not filled by the procedure set forth above and the
Company sees the need to fill the vacancy, a first-year "E" Mechanic job will be
posted for filling outside the bargaining unit.

    Notwithstanding any other provisions of this subsection (b), it is agreed
that the Company shall have the right at any time during said 15-day posting
period to withdraw the posting of a new job in the event the Company decides
that such job need not be filled.

    (c) Should an employee within a group who is entitled to a promotion desire
to waive his opportunity for that promotion, he shall do so by signing a waiver.

    (d) In the event that it becomes necessary to establish a permanent rotating
shift the Company will notify the Shop Committee to discuss the procedure and
shift to be implemented at least thirty (30) calendar days before establishing
such shift.

Section 5. Qualifications for Job.

    (a) It is not the intention of the parties to this Agreement that any
employee shall be permitted to work on a job when he is not qualified to perform
the work which that job requires. However, if, in the opinion of the Company, an
employee is not qualified for a particular job to which he would otherwise be
entitled by virtue of his seniority, and the Company determines that an
employee's application for the job shall be denied on the basis of his lack of
qualifications, the Company shall notify the Chairman of the Shop Committee and
the employee involved of their decision, at least five (5) days prior to the
date upon which any other employee is permanently assigned to the job.

Section 6. Seniority List.

    Seniority lists will be compiled on April 1 and October 1 and will be
available to all employees. One copy of each seniority list will be furnished to
the Shop Committee.

Section 7. Seniority Accrued.

    Each employee shall retain the seniority accrued to him based upon actual
service at the El Dorado Plant.

Section 8. Seniority - Outside Assignments.

    Any employee, after having established seniority under the provisions of
this Agreement, who is temporarily assigned to another job by the Company
(outside the bargaining unit) shall continue, for not more than ninety (90) days
per calendar year, on a cumulative basis, to accrue seniority on his regular
classification during such period of temporary assignment. If such employee
works more than ninety (90) days per calendar year on a cumulative basis, he
shall forfeit one (1) day of bargaining unit seniority for each day in excess of
ninety (90) days worked outside of the bargaining unit during that calendar
year.

Section 9. Discharges and Reemployment.

    When there is a reduction in the number of employees in the bargaining unit,
the employee last employed in the bargaining unit shall be the first employee
laid off. The employee laid off through no fault of his own, who has the
greatest bargaining unit seniority, shall (subject to the following provisions
of this Article) be the person first reemployed in the event additional
employees are employed, provided that the person is qualified to perform the
duties of the job to which he would be assigned on reemployment.

    A person who has worked in the bargaining unit sufficiently long to be
entitled to seniority in that unit, and who is laid off through no fault of his
own, who has kept his current address on file with the Company, and who
continues to be entitled to seniority under the terms of this Agreement shall
(subject to the following provisions of this Article) be given first
consideration for reemployment.

    If reemployment is available for any such person, the Company shall so
notify him by letter (with a copy of such letter to the Chairman of the Shop
Committee), addressed to him at his address then on file with the Company, and
he shall be allowed fifteen (15) days from the date upon which said letter was
mailed, or until he no longer retains his accrued seniority as provided in
Section 10 of this Article V (whichever is the shorter period), in which to
notify the Company in writing of his desire to return to work. In the event he
delivers such notice, he shall be allowed seven (7) days from the date of the
delivery thereof to report for work; provided, however, if the employee involved
is, on the date which he would otherwise be required to report for work totally
disabled to work, he shall, on or before that date, deliver to the Company a
statement in writing from a licensed physician stating that he is so disabled,
in which event the period within which he shall be permitted to return to work
shall be extended ninety (90) days.

Section 10. Status of Employees Laid Off.

    The accrued seniority of an employee who has been laid off through no fault
of his own shall continue to exist from the date of his layoff for the following
periods:



 

Years of Service

 

Period Seniority to Exist

         

0-180 days

 

-0-

         

181 days to 2 years

 

Length of previously accrued seniority

         

2 years or more

 

2 years



Section 11. Loss of Seniority

.

    Seniority shall be lost and employment terminated for any of the following
reasons:



(a

)

 

Quitting.

       

(b

)

 

Absence from work for three (3) consecutive days without having notified the
Company, unless physically impossible to do so.

       

(c

)

 

Discharge for just cause.

       

(d

)

 

Failure to return at the expiration of a leave of absence or vacation.

       

(e

)

 

If an employee misrepresents the reason for requesting a leave of absence.

       

(f

)

 

If an employee fails to file for reinstatement within ninety (90) days following
discharge from the U.S. Military Service.

       

(g

)

 

Failure to return to work from layoff within the time specified in Section 9 of
this Article.

       

(h

)

 

At the end of the period specified in Section 10 of this Article, or upon
earlier rejection after layoff of an offer of reemployment in a classification
equal to the classification from which laid off.



ARTICLE VI
HOURS OF WORK AND OVERTIME

Section 1. Hours of Work

.



    (a) Regular base hours of work shall be eight (8) hours per day and forty
(40) hours per week.

    (b) The work week shall begin at 12:01 a.m. each Monday and end at 12:00
midnight the following Sunday. The work day shall begin at 12:01 a.m. and end at
12:00 midnight.

    (c) The work week shall normally be five (5) consecutive 8-hour days, Monday
through Friday, and will normally begin work at 7:00 a.m. and end at 3:30 p.m.
with a 30-minute lunch period from 12:00 noon to 12:30 p.m.

    (d) No employee shall be required to work more than twelve (12) hours during
any normal work day except in case of an emergency.

    (e) All employees shall be expected to report to work promptly at the
scheduled time. No employee shall be permitted to work if such employee reports
for work more than one and one-half (1-1/2) hours after his regular scheduled
reporting time, unless such delay has been previously excused by the Company.

    (f) No employee shall be allowed to work more than sixteen (16) continuous
hours nor more than sixteen (16) hours in any one day except in the case of an
emergency. However, an employee will be allowed to complete his regularly
scheduled hours of work as provided in Sections 5, 8 and 10 of this Article VI.

    (g) Maintenance overhauls may be staffed on 8-hour, 10-hour, or 12-hour
shifts as may be necessitated by the needs of the operation.

    The Company will specify and select the number and classifications of
personnel on each shift by work group classification for each particular
overhaul on a shift basis. Preference to shifts will be governed by the
employee's bargaining unit seniority. Shift change notice will be handled as
outlined in Article VI, Section 3. In the event there are insufficient qualified
personnel on each shift, the Company shall have the right to assign qualified
personnel as needed.

Section 2. Overtime and Call-Out Pay Rates.

    (a) Overtime and call-out rates shall be one and one-half (1-1/2) times the
regular rate and shall be paid for all work performed in excess of forty (40)
hours per week, continuous actual work in excess of eight (8) hours, and for all
work performed as a result of call-out and for hours worked outside an
employee's regularly scheduled hours.

    (b) Any employee who works over, beyond his regular scheduled work day,
shall be paid a minimum of three (3) hours at straight time. If the employee is
required to stay over beyond his regular scheduled work day to attend meetings
or to receive training, and no production work is involved, he will receive pay
for actual time spent at one and one-half (1-1/2) times his regular rate of pay,
providing he has received a minimum of twenty-four (24) hours' notice in
advance.

    (c) No employee shall work overtime without the approval of his Foreman.

Section 3. Shift Change Notice.

    (a) The Company shall pay each employee one and one-half (1-1/2) times his
regular rate of pay for the first shift of a rearranged work schedule if the
employee whose shift is changed shall not have been notified of the change at
least twenty-four (24) hours prior to the beginning of said first shift. If
notice of employee's shift change shall be posted on his regular day off, notice
of the change shall be posted at least seventy-two (72) hours prior to the
beginning of said first shift. Any notice required to be given to an employee
under the provisions of this Section 3 may be given by written notice posted on
the general bulletin board of the Company and the bulletin board of the Union,
and each employee named in any notice shall be deemed to have received the
notice at the time copies of said notices are posted on said boards.

    (b) The changing of an employee's shift, incident to the return of an
employee from sickness or accident, shall not be considered a change in shift
within the meaning of this Section 3, unless the absent employee has given the
Company at least seventy-two (72) hours' notice of his intention to return to
work and the time at which he will return to work by notifying his supervisor.

    (c) The changing of an employee's shift from 7:00-3:30 to 7:00-3:00, or from
7:00-3:00 to 7:00-3:30 will not constitute a shift change.

    (d) A change in shift at the request of an employee shall not be considered
a change in shift for the purpose of this Section 3.

    (e) No employee shall lose any time from his normally scheduled 40-hour week
occasioned by any shift change.

Section 4. Meal Time.

    (a) If a "Day Man" is instructed to and continues to work overtime past 6:00
p.m., he shall be allowed a 30-minute period beginning at 6:00 p.m. for supper
on Company time; and if said "Day Man" then continues to work additional
overtime, he shall be allowed a 30-minute lunch period on Company time; each
such period to begin at the end of four (4) hours of additional continuous
overtime worked after 6:30 p.m.

    (b) Any employee called for work outside of his regular working hours, who
is required to work more than four (4) consecutive hours outside his regular
hours, shall be allowed a 30-minute period for a meal on Company time at the end
of the fourth consecutive hour and at the end of each consecutive 4-hour period
thereafter that said employee continues to work outside his regular hours.

Section 5. No Reduction of Work Week as Result of Overtime.

    No employee will be required to take any time off from his regular work week
because of overtime worked in that or any other week. If an employee is required
to work on his day off, he shall not be forced to take another day off in lieu
thereof.

Section 6. Computation of Overtime.

    For the purpose of computing overtime under this Article, the exact time
worked, rounded to the nearest quarter hour, shall be accounted for, which shall
be paid for at the overtime rate.

    There shall be no duplicate payment for daily overtime and weekly overtime.
If daily overtime is greater in any one work week, only daily overtime shall be
paid, or if weekly overtime is greater in any one work week, only weekly
overtime shall be paid. There shall be no pyramiding of overtime.

Section 7. Distribution of Overtime and Call-Out Time.

    Overtime work opportunities shall initially be distributed, as equitably as
practicable, within each work group where the overtime is required in accord
with the Company's distribution policy. The Company may then offer such work to
employees in other work groups who are qualified.

    For the purpose of distributing overtime, the Company will submit a list,
biweekly, to the work group steward showing the overtime worked, refused and
overtime standing of each employee covered within the group.

    Each employee who is requested to report for overtime duty shall report at
the required time unless he shall first obtain permission from his supervisor to
be relieved of such duty.

Section 8. Call-Out.

    An employee who is called out and reports for work outside his regular
working hours shall work until excused by the person then supervising his work;
provided that no one shall be required to work longer than is provided in
Section 1(d) of this Article. An employee who is called out and reports for work
shall be paid a minimum for four (4) hours at time and one-half (1-1/2), even
though the full four (4) hours may not be worked because no work is available,
or he does not work at all because no work is available. An employee called for
such work, who works continuously until the beginning of his regular hours of
work and continues to work during the regular hours of his scheduled work, shall
not be considered to have had a change in shift within the meaning of Section 3
of this Article VI.

    A description of the work or jobs to be done, or the problem necessitating
the call-out, is provided as accurately as possible by the supervisor in order
that the person being called may judge: (a) whether or not he has the ability to
do the work, and (b) about how long he may have to work. It is not intended to
have a person come out on one job, then surprise him with a list of additional
jobs to be done. However, due to emergencies, it cannot be guaranteed that he
will only be required to do what he was called for.

    Notwithstanding the fact that an employee has been called out for work, such
employee shall perform his regular work schedule during the remainder of the
work week in which such call-out occurs unless excused from such work.

    If an employee is called out for work and works until the beginning of his
regular work schedule, the call-out will be considered as ending at the
beginning of his regular schedule.

Section 8A. Advance Scheduling of Overtime.

    Overtime may be scheduled up to three (3) weeks in advance of the actual
time required. In the event the scheduled overtime is cancelled, eight (8)
hours' notice will be given or a call-out will be paid.

Section 8B. Right to Assign Qualified Personnel.

    In the event overtime distribution and call-out procedures do not provide
the Company with sufficient, qualified personnel to perform the overtime work,
the Company shall have the right to assign such work to qualified personnel. The
performance of such work is mandatory.

Section 9. Holiday Pay.

    The following days shall be considered holidays and normally no work will be
performed on the designated holidays except in cases of emergency,
around-the-clock shift work, and in those crafts where work is necessary for
continued operations:

1.

 

New Year's Day

2.

 

Good Friday

3.

 

Memorial Day

4.

 

July Fourth

5.

 

Labor Day

6.

 

Columbus Day

7.

 

Thanksgiving Day

8.

 

Day after Thanksgiving

9.

 

Last work day before Christmas holiday

10.

 

Christmas Day

    When any of these holidays fall on Sunday, the following Monday will be
observed as the holiday.

    When any of these holidays fall on Saturday, the preceding Friday will be
observed as the holiday.

    Each employee who is not required to work and who does not work on a holiday
shall be paid a bonus equivalent to eight (8) hours at his regular rate at
straight time pay, providing he has worked his last scheduled work day
immediately preceding the holiday and his first scheduled work day following the
holiday unless the failure to work these days is because of confirmed illness or
accident no more than five (5) work days before or after the holiday, unless the
employee was excused in advance by the Company.

    Each employee who works on a holiday will be paid, in addition to the 8-hour
bonus mentioned above, one and one-half (1-1/2) times his regular rate of pay.

Section 10. Reporting for Work and Not Used.

    Except when no work is available due to Act of God, such as fire, flood,
explosion, or tornado, an employee who reports for duty on his regular schedule
shall be given the opportunity of working a full 8-hour shift.

ARTICLE VII
WAGE RATES AND CLASSIFICATIONS

Section 1. Wages and Pay Period

.

    The regular pay periods for employees subject to this Agreement will cover
every two (2) scheduled work weeks, and checks will be available to the men on
their regular shifts on the Friday following completion of the 2-week period.

    Each employee who works during the period beginning 12:01 a.m., October 16,
2001, and ending 12:00 Midnight, October 16, 2004, shall be paid for his work in
that classification on the basis of the basic hourly wage rate for that
classification shown on Exhibit "A" to this Agreement. Each employee will be
paid the applicable clothing allowances provided on Exhibit "B" to this
Agreement.

Section 2. Changes in Classification of Work.

    (a) Each employee covered by any classification is expected to perform any
duties to which he may be assigned within his classification or lower
classification.

    (b) It is understood and agreed by the parties hereto that two (2) work
groups shall be recognized under this Agreement. A tabulation of the groups with
explanatory notes is made in Exhibit "C," Part 1, which is a part of this
Agreement.

    (c) All Maintenance personnel may be assigned to do any jobs that they have
the ability to perform subject to the provisions of Article V, Section 5, and
Article XIV, Section 5, of the current contract.

    (d) The Company reserves the right to increase or reduce, at any time and
from time to time, the number of men employed in any group mentioned in Exhibit
"C", Part 1, to that number of men which, in the opinion of the Company, are
required to perform work in that group for maintaining the plant. Any such
increase or reduction of force in any group shall be made on the basis of
bargaining unit seniority in that group. The Company shall advise the
employee(s) affected seventy-two (72) hours in advance of any permanent change
in the number of persons who shall work in any classification.



ARTICLE VIII
HANDLING OF GRIEVANCES

Section 1. Routine Submission

.

    (a) For the purpose of adjusting a grievance arising out of the application
or interpretation of a written provision of the Agreement, it is agreed that an
employee, and/or with his Steward, shall first seek adjustment of the matter
with his Foreman; and, if not resolved, the employee, and/or with his Steward,
may submit the grievance in writing to his Foreman. No grievance will be
considered unless it has been submitted to his Foreman within five (5) working
days after the employee knew or should have known that the grievance occurred.

    The Foreman shall advise the employee and/or the Steward, in writing, within
five (5) days (Saturdays, Sundays and holidays excluded) of his decision on the
grievance, if submitted. The grievance must be filed, in writing, on grievance
forms provided by the Company and signed by the individual grievant.

    If the grievance is not satisfactorily adjusted with the Foreman, the
employee and the Steward may submit the grievance to the Shop Committee for
handling with the Department Head.

    (b) If the Shop Committee elects to process the grievance, it shall submit
the grievance to the Department Head, along with a factual statement of the
reasons that the Foreman's answer was not satisfactory. The grievance must be
submitted to the Department Head within five (5) days (excluding Saturdays,
Sundays and holidays) after the date the Foreman advised the Steward and/or
employee of his decision. The Department Head shall, within seven (7) calendar
days following receipt of the grievance, meet with the designated members of the
Shop Committee at a time to be mutually agreed upon. The Department Head shall
advise the Shop Committee, in writing, within five (5) days following this
meeting (excluding Saturdays, Sundays and holidays) of his decision regarding
the grievance.

    (c) If the response of the Department Head is not satisfactory, the Shop
Committee may submit the matter, in writing, to the Plant Manager within ten
(10) days (excluding Saturdays, Sundays and holidays) after the date the
Department Head furnishes his grievance response to the Committee. The Plant
Manager shall, within ten (10) calendar days following receipt of such grievance
(and documentation) meet with the designated members of the Shop Committee, at a
time to be mutually agreed upon. The Plant Manager, or his authorized
representative, shall render a decision on the grievance, in writing, within ten
(10) days (Saturdays, Sundays and holidays excluded) following this meeting.

Section 2. Arbitration.

    If the grievance is not adjusted satisfactorily through the procedure
hereinbefore mentioned, the issue may be referred to an arbitrator. If the Union
desires to submit such grievance to an impartial arbitrator (providing the
grievance is one which does not involve matters in which arbitration is
specifically prohibited under the terms of this Agreement, and which the Company
and Union have mutually agreed to submit to arbitration) it must notify the
Company of that fact, in writing, within thirty (30) days after the date the
Plant Manager, or other duly authorized representative, advised the Workmen's
Committee of his decision.

    The Union and the Company shall make written application to the Federal
Mediation & Conciliation Service requesting a seven-name arbitrator panel from
which the parties shall select one (1) arbitrator. The parties shall alternately
each strike one name until only one (1) name remains who shall act as
Arbitrator. It is understood that, starting with the first arbitration case
following the date of the execution of this Agreement, the Union shall strike
the first name. In the next case, the first name shall be stricken by the
Company, and alternately the Union and the Company thereafter. Both the Company
and the Union shall have the right to reject two (2) panels submitted by the
Federal Mediation & Conciliation Service.

    When the Arbitrator has been selected, he shall meet for the consideration
of the grievance as soon thereafter as is practical. Any such procedure shall be
held in El Dorado, Arkansas, unless the parties unanimously decide otherwise.

    The expense of the Arbitrator shall be shared equally by the Company and the
Union.

    The Arbitrator shall decide only the grievance submitted to him upon
testimony presented to him by the Union and the Company, and shall render his
decision in writing.

    Except as otherwise specifically provided in this Agreement, the Arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment. He will require that the Union has the burden
of establishing its position on behalf of the employee, except in a discipline
and/or discharge case when the burden will be on management.

    The parties hereto shall comply fully with the award or decision made by any
such Arbitrator, and the decision of the Arbitrator will be final and binding on
both parties.

    No provisions of this Article, or of any other Article of this Agreement,
shall deprive any employee covered by the terms of this Agreement of any rights
to which he may be entitled under Section 9(a) of the Labor Management Relations
Act of 1947, or any other Statute of the United States.

    The Union has the authority to process, abandon, or settle grievances on
behalf of employees. It is provided, however, that no grievance as to wage
scales that shall be paid to all or any group of the employees in the bargaining
unit shall be submitted to an arbiter, in any event.

    The question as to whether a person has been paid the rate to which he is
entitled, in accordance with the wage rates set forth in Exhibit "A" to this
Agreement, for work which he has performed shall be a subject for arbitration.

    The grievance and arbitration provisions provided for herein, in addition to
any other right or obligation under the Agreement, are limited to grievances or
clams arising and actually filed in writing during the term of this Agreement.

    In the event a grievance arises over a discharge or layoff, the first and
second steps of the grievance procedure may be bypassed.



ARTICLE IX
SHOP COMMITTEE AND STEWARDS


Section 1. Shop Committee.

    The Shop Committee, composed of four (4) members from the employee work
force, and management representatives, shall hold regular meetings on a
bimonthly basis. It shall be the responsibility of the Shop Committee to submit
a written agenda of each subject it wishes to discuss with the Company no less
than forty-eight (48) hours before the day of any such meeting. Only three (3)
employees in any one group at any one time shall be a member of the Committee.

Section 2. Stewards.

    (a) A Steward and an assistant Steward may be elected in each work group by
the employees of that group, and the Union shall submit to the Company, in
writing, the names of each person so designated. The Company shall consider the
person so designated as Steward and assistant Steward of each work group until
notified, in writing, to the contrary.

    (b) Duly-elected Stewards or Committeemen shall be deemed to possess top
ranking seniority for purposes of layoff and recall rights within his respective
work group or classification while acting as such.

ARTICLE X
LEAVE OF ABSENCE

Section 1. Personal Business

.

    If an employee desires to be off on personal business (not emergencies), he
may do so with the consent of the Company so long as he does not desire to be
off over two (2) work weeks and provided that he gives the Company forty-eight
(48) hours' notice of his desire to be absent and the length of time he desires
to be off. Upon completion of such leave, he will resume employment on the basis
of uninterrupted service.

Section 2. Union Business.

    (a) The Company shall, upon a minimum of thirty (30) days' prior written
request from an employee and the President of Local No. 224 of International
Association of Machinists and Aerospace Workers, grant a leave of absence,
extending not longer than fourteen (14) days, to the employee applying for such
leave in order that he may, during that leave, engage in work pertaining to the
business of Local No. 224 of International Association of Machinists and
Aerospace Workers.

    Such a leave shall not be granted to more than one (1) employee at any one
time. Such employee shall not be granted such a leave for more than an aggregate
of thirty(30) days in any one (1) calendar year.

    (b) The Company shall grant (upon a minimum of sixty (60) days advance prior
written request of an employee and the President or Vice President of
International Association of Machinists and Aerospace Workers) a leave of
absence for a period not to exceed one (1) year in order that the employee
requesting such leave may, during the period of such leave, work as any employee
of International Association of Machinists and Aerospace Workers. Not more than
one (1) employee shall be permitted to be absent from work at any one time on
any such leave.

Section 3. Sickness or Accident.

    If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employment of the Company, he shall retain his seniority accrued at the
date of his disability and continue to accrue seniority for a period of
twenty-four (24) months or length of previously-accrued seniority, whichever is
less, during the period of his disability as a result thereof. If an employee
who has established seniority is out of service due to nonoccupational injury or
disease suffered while he was in the employment of the Company, he shall retain
his accrued seniority for a period of twenty-four (24) months and will accrue
seniority in the classification in which he was last regularly employed for a
period of one (1) year.

    Under either of the above conditions, if an employee should accept an equal
or better job elsewhere, his seniority shall be cancelled.

Section 4. Notice to the Company.

    When an employee becomes aware of the fact that he is going to be absent
from work due to sickness, accident, or other emergency, he must notify his
supervisor as far in advance of his scheduled shift as he/she has knowledge of
such intended absence, but no less than one (1) hour before the time he is due
to report to work. In the event the employee cannot contact his Supervisor, it
is permissible to contact any member of Management.

Section 5. Military Reserve Training.

    (a) Any regular employee (not probationary) may be granted a special leave
of absence for a period not to exceed fourteen (14) days, plus a reasonable
period to cover travel time, when required for the purpose of engaging in a
training program for Enlisted Reserve, Reserve Officers, or National Guard
Encampment, provided:


            1. He furnishes the Company with a copy of orders from the military
authorities calling him for duty; and

            2. He gives advance notice to his immediate supervisor so that
arrangements may be made for his replacement during the period of his leave.

    (b) Only one (1) leave of absence for Military Reserve Training shall be
granted to any employee during a calendar year.



ARTICLE XI
VACATIONS

Section 1

.

    Normal vacation accruals will be computed in accordance with the following
provisions:

    (a) Two weeks (80 hours) - after having accrued one (1) year's Company
seniority;

   (b) Three weeks (120 hours) - during the calendar year in which an employee
accrues six (6) year's plant seniority;

    In computing length of service for vacations, time spent working at the El
Dorado Plant will be used.

Section 2.

    Those employees who had previously accrued or who will accrue, during the
term of this Agreement, twelve (12) years or more Company seniority shall be
entitled to a vacation accrual of four weeks (160 hours). Thereafter, and for
all other employees, the maximum vacation accrual shall be as provided in
Section 1.

Section 3.

    (a) Normally, all vacations will begin with the first work day of the work
week schedule.

   (b) Vacation pay shall be based upon the straight time rate of an employee's
regular classification at the beginning of the vacation and will be taken in
accordance with his established work schedule. If a holiday, as defined in
Article VI, occurs during an employee's vacation period, the employee will
receive pay for said holiday as defined in Article VI.

    (c) Each employee must take his vacation during the vacation year (January
1-December 31) in which it falls due, subject to subsections (d) and (i) below.

    (d) If an employee is not permitted to take his vacation in any calendar
year in which it is due because the Company finds it not convenient to excuse
him from work, he shall be paid a sum equal to the sum to which he would have
been entitled for working at his regular job based on straight-time pay at
normal working schedule during the last part of that year equal to the number of
weeks' vacation to which he is entitled.

    (e) Except with special permission of the Company, no employee shall be
permitted to begin a vacation in any year within three (3) months of the date of
the end of the vacation taken by him during the preceding calendar year, and any
employee who has received pay in lieu of vacation for one (1) calendar year
shall be entitled to his next annual vacation before March 1 of the following
year, if it is practical for the Company to give him a vacation.

    (f) An employee who (a) resigns, (b) retires, (c) is laid off as part of a
reduction in forces, or (d) is granted a military leave under the provisions of
Article XII, at a time when he has earned vacation to that date but has not
taken, nor previously received pay in lieu of, shall be paid in lieu of any
vacation he has earned to that date but has not taken, nor previously received
pay in lieu of.

    Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date. Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.

    (g) An employee will not be eligible for overtime or call-out during the
period beginning with the first day of his vacation and until his first
scheduled work day following completion of his vacation.

    (h) In the event of the death of any employee who was then otherwise
eligible for a vacation but who had not taken it, a sum of money equal to pay in
lieu of such vacation shall be paid to the person(s) who shall be entitled to
the personal property of such decedent.

    (i) No employee shall receive pay in lieu of vacation except as provided in
Article XI, Section 2(d). However, when an employee is absent from work due to
authorized occupational injury or illness, or personal sick leave, and has not
returned to work by December 31, he may, at the Company's option, be permitted
to take his vacation or receive vacation pay between January 1, and April 1 of
the following year.

Section 4.

    The vacation schedule will be initiated January 2nd of each year for those
eligible for vacation in that year. Employees shall choose their vacation
periods in order of their bargaining unit seniority. The Company will, insofar
as operations permit, arrange by choice and by seniority the employee's request
in the vacation schedule. An employee not submitting his vacation preference
within a reasonable time after being contacted will have his vacation scheduled
during the year at a time convenient to the plant operations.

    Normally, subject to operational requirements, the Company will permit from
each Maintenance Work Group, a maximum of twenty (20%) percent of the active
available employees to be on vacation at the same time.



ARTICLE XII
MILITARY LEAVE

Section 1. Military Selective Service Act

.

    The rights of employees of the Company who enter Military Service during the
term of this Agreement will be governed in all respects by the Military
Selection Service Act including amendments.

Section 2. Pay in Lieu of Vacation.

    Each such employee who is entitled to a vacation under the vacation policy
of the Company at the time he leaves to enter the Armed Forces, who elects not
to take the vacation but to receive pay in lieu thereof, shall, upon furnishing
to the Company a certificate from his commanding officer establishing the fact
that he had been inducted into the military service, be paid the amount of money
he would have received had he taken his vacation just prior to the beginning of
his military leave.



ARTICLE XIII
PHYSICAL EXAMINATIONS

Section 1. Periodical Examinations

.

    The Company may, from time to time, require all employees to have periodical
physical examinations by a doctor selected by the Company. However, such
examinations shall not be used for the purpose of discriminating against an
employee. Each employee shall receive his regular rate of pay for all time
required to be examined as provided in this Section 1.

Section 2. Certificate of Physical Fitness.

    In the case of an employee being absent from work due to illness or physical
impairment, he may be required to present a certificate of physical fitness,
signed by a licensed physician, before being readmitted to work. This rule,
however, shall not limit the right of the Company to require physical
examination by a physician in the Company's service in exceptional cases of
constantly recurring absence from duty.

Section 3. Dispute Resolution.

    Notwithstanding any of the provisions of Article VIII of this Agreement, in
case a dispute arises over the physical fitness of an employee to return to work
or continue to work, a board of three (3) physicians shall be selected; one by
the Company, one by the employee, and one selected by the two so named. The
decisions of the majority of this board shall be final and binding.



ARTICLE XIV
MISCELLANEOUS AND GENERAL

Section 1. Tool Check-in Time

.

    Employees will be allowed fifteen (15) minutes time to clean and check in
their tools before quitting time, if such action is required by them.

Section 2. Bulletin Board.

    The Company shall maintain at the plant entrance gate at the Chemical Plant
a bulletin board which shall be designated as "Local No. 224 Bulletin Board" and
shall be for the use of the Union for posting -- subject to the approval of the
Company -- of any matters of interest to or affecting the business of the Union.
It is understood and agreed that the posting of notices by the Union within the
plant area will be on this bulletin board only and will be posted by the
Chairman of the Shop Committee or his recognized representative. This bulletin
board will be locked with a key, released to the Chairman of the Shop Committee
and to the Company.

Section 3. Discrimination.

    There shall be no discrimination by the Company against any employee with
respect to any conditions of employment on account of his membership in this
labor union, or on account of any activity undertaken in good faith in his
capacity as a representative of other employees. The Union shall not
discriminate against any employee who is not a member of the Union.

    Where the male gender is used in this contract, it is intended to refer to
both male and female. It is a continuing policy of the Company and the Union
that the provisions of this Agreement shall be applied to all employees without
regard to race, color, religion, sex, physical disability, national origin, or
age.

Section 4. Wage Rate Changes.

    There shall be no change in the basic hourly wage rates set forth in Exhibit
"A" to this Agreement, or in the clothing allowance set forth in Exhibit "B" to
this Agreement, during the term of this Agreement.

Section 5. Safety Provisions.

    The Company shall continue to make reasonable provisions for the safety and
the health of its employees at the plant during hours of their employment.
Protective devices from injury shall be provided by the Company. Employees,
subject to this Agreement, will abide by safe practice rules and regulations of
the Company, and failure to do so may be considered grounds for dismissal.

    No employee shall be required to perform services which, in the considered
judgment of the Company and the Union, seriously endanger his physical safety;
his refusal to do such work shall not warrant or justify discharge. If any
employee refused to perform such work, representatives of the Company and the
Union shall immediately attempt to decide the safety factor. Should they be
unable to agree, the decision of a representative of the Safety Department of
the Company shall be obtained. If the employee still feels an unsafe condition
exists, he will not be required to perform that given job, and the Company will
have the work done by any means it elects.

Section 6. Discharges.

    It is agreed by and between the Company and the Union that the Company may,
without limitation upon its right to discharge an employee for any other valid
reason, discharge any employee, subject to this Agreement, for the violation of
any of the Company's rules or regulations, which said rules and regulations
heretofore have been approved by both the Company and the Union.

Section 7. Recess Period (Smoking).

    Where men are required to work continuously in restricted and confined areas
where smoking is not permitted, the Foreman is authorized to grant a recess of
not longer than ten (10) minutes to employees upon request, providing in his
judgment, work conditions permit; however, no employee shall be granted more
than two (2) such recesses in any one (1) normal work day.

Section 8. Jury Duty.

    Each employee of the Company who is called for service upon any grand jury,
petit jury or coroner jury shall, after furnishing to his Foreman, a certificate
in evidence of his jury service, be paid by the Company for each day which he
serves upon said jury a sum equal to the difference between the amount he would
have earned if he had been required to work for the Company on that day for the
number of hours of his regular work schedule and the jury pay he received, with
the provision that no such payment shall be made to an employee for jury service
on any day during which, in accordance with his regular work schedule, he would
not have worked for the Company.

Section 9. Termination Pay.

    An hourly employee whose work comes within the scope of the Fair Labor
Standards Act, and who has been continuously employed by the Company for one (1)
year, shall, if discharged through no fault of his own, receive a sum equivalent
to forty (40) hours' straight time pay at his regular rate, based upon his
normal schedule of work, and twice that amount if he has been employed by the
Company for a period of five (5) years. No employee shall receive such
termination pay more than once in any one (1) calendar year.

Section 10. Contract Work.

It is agreed that any classified work covering maintenance and repair of
equipment and machinery now being done by employees of the Company shall not be
contracted out as long as the Company has the necessary equipment and as long as
there are qualified men available to do the work.

Section 11. Technical and Supervisory Employees.

    The Company may use technical and supervisory employees to install temporary
test equipment to be used in evaluating conditions and/or performance of plant
facilities.

Section 12. Minor Maintenance.

    It is agreed that Operating Department personnel will perform minor
maintenance functions. Minor maintenance functions shall be similar in scope but
not limited to the following examples:



1.

 

Tightening loose mechanical connections.

     

2.

 

Tightening leaking packing.

     

3.

 

Changing instrument charts.

     

4.

 

Tightening piping fittings to stop minor leaks.

     

5.

 

Changing light bulbs.

     

6.

 

Hooking up loading and unloading lines.

Section 13. Minor Operating Functions.

    Maintenance personnel may perform minor operating functions when requested
by production supervision, but only when accompanied by a qualified member of
the operations group. Typical example: Assisting in closing or opening large
block valves that are difficult for one person to handle.

ARTICLE XV
VALIDITY OF CONTRACT

    If any court shall hold any provision of this contract invalid, such
decision shall not invalidate the other provisions.

ARTICLE XVI
NOTICE

    Any notice to the Company provided herein may be given by depositing same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to:

                    El Dorado Chemical Company
                    P.O. Box 231
                    El Dorado, Arkansas 71731
                    Attention: Plant Manager

    Any notice to be given to the Union may be given by depositing same in the
U.S. Mail in a seal envelope, registered, postage prepaid, and addressed to:

                    Recording Secretary
                    International Association of Machinists
                    and Aerospace Workers, AFL-CIO,
                    Local No. 224
                    Box 1332
                    El Dorado, Arkansas

    A copy of notices should be likewise mailed to:

                    President, International Association of
                    9; 9; Machinists and Aerospace Workers
                    AFL-CIO Machinists Building
                    9000 Machinist Place
                    Upper Marlboro, Maryland 20772-2687

ARTICLE XVII
FUNERAL LEAVE

    Any employee in the bargaining unit shall be allowed to be absent from work
to arrange for or attend the funeral of any one of the relatives of the employee
hereinafter stated:

    (a) If the deceased relative was the husband, wife, child, father, mother,
brother, sister, grandfather, grandmother, or grandchild of the employee, the
employee shall be permitted to be absent from work for a period not to exceed
two (2) continuous days. One of these days shall be the day of the funeral. The
other day may be the day before the funeral or the day after the funeral. If
either or both of these days are scheduled working days, he shall be allowed pay
for the day(s) off during his regular working schedule.

    (b) If the deceased relative was the father-in-law, mother-in-law,
brother-in-law, sister-in-law, son-in-law, or daughter-in-law of the employee,
the employee shall be permitted to be absent from work with pay for the purposes
stated for one (1) scheduled working day if the funeral is held on a scheduled
working day. Brother-in-law and sister-in-law will be interpreted as (i) the
spouse of an employee's brother or sister; (ii) the brother or sister of an
employee's spouse; or (iii) the spouse of an employee's spouse's brother or
sister.

    (c) If, to attend the funeral for the deceased relative, the employee
travels to a point more than 100 miles from El Dorado, Arkansas, he shall be
allowed such leave for an additional day with pay.

    The pay for each day's leave which the employee receives under the
provisions of this Article shall be a sum equal to straight time for his regular
schedule of work on the day involved. There shall be no duplication of payment
under provisions of this Article for any other employee benefits such as
vacation pay, holiday pay, or sickness benefits payments.

    Any request for such time off with pay based on false statements will
subject the employee making the request to immediate disciplinary action or
discharge.

ARTICLE XVIII
GROUP INSURANCE

   

The Company agrees to provide group insurance benefits. Employees participating
in these plans will be furnished a booklet explaining the provisions of the
agreements.

Section 1. Group Insurance and Retirement.

    Effective with the date of this Agreement the Company and employees will
share the cost of employee and employee dependent group insurance coverage on
the following basis:

                            Company 75%
                            Employee 25%

    Effective with the date of this Agreement the Company agrees to pay the cost
of employee long-term disability insurance and basic life insurance.

    Dental insurance coverage will be made available as an option. The employee
may elect to purchase the insurance by paying the premium each month, or by
increasing the deductible amounts of the current group medical plan.

    The Savings Incentive Plan for Employees, adopted effective December 1,
1985, shall be continued during the term of this Agreement.



9; ARTICLE XIX
NO STRIKE OR LOCKOUT

    There shall be no strike, sympathy strike, or lockout during the term of
this Agreement for any reason.

ARTICLE XX
SERVICE WITH COMPANY

    The Company shall honor previous service at the El Dorado Chemical Company
for purposes of seniority and vacation eligibility only. Previous service at the
plant, or any predecessor of the Company, shall not be credited for purposes of
pension benefits.

ARTICLE XXI
RETIREMENT AGE

    The mandatory retirement age for employees shall be in accord with federal
law.

    The seniority of each employee whose services are terminated under the
provisions of this Article shall cease as of the date of such retirement.

    IN WITNESS HEREOF, this instrument is executed on the ___ day of ________,
2001, to be effective as of October 16, 2004, at 12:00 a.m.

                                                                EL DORADO
CHEMICAL COMPANY


                                                                By:
                                                                       R.L.
Milliken
                                                                       Senior
Vice President, Manufacturing


                                                                INTERNATIONAL
ASSOCIATION OF MACHINISTS AND
                                                                AEROSPACE
WORKERS AFL-CIO, LOCAL NO. 224


                                                                By:
                                                                        Randolph
Jiles
                                                                       
Directing Business Representative


                                                                Members of the
Shop Committee:


                                                                Jim McKnight


                                                                Edward Johnson


                                                                Wayne Hatch


                                                                Jeff Durham


                                                                Chuck Sellers

9; EXHIBIT "A"

BASIC HOURLY WAGE RATE

Classification

 

10/16/01

 

10/16/02

 

10/16/03
 

"A" Mechanic

$

16.91

 

$

17.33

 

$

17.67

"B" Mechanic

$

16.17

 

$

16.33

 

$

16.65

"C" Mechanic

$

15.79

 

$

15.95

 

$

16.27

"D" Mechanic

$

11.90

 

$

12.02

 

$

12.26

"E" Mechanic-New Hire

$

**

 

$

**

 

$

**

(First 180 Days)

               

** Rate of pay determined by Company on basis of employees qualifications.

    The Company shall have the right to select and appoint employee(s) as Lead.
In addition to the regular work of their classification, a Lead may be assigned
to train, assist, assign employees, carry out the instructions of supervision,
and to perform any other duties pertaining to the maintenance department, which
may be assigned by management. The selection of Lead personnel and the duration
of their appointment is within the sole discretion of management. While so
assigned, Lead(s) shall receive a premium of one dollar ($1.00) above their
regular hourly rate.

ASBESTOS ABATEMENT TEAM PREMIUM

    In addition to the foregoing rate, there shall be paid a rate of five cents
($.05) per hour for each hour worked to employees who are fully qualified and
designated, in writing, as members of the Asbestos Abatement Team.

EXHIBIT "B"

CLOTHING ALLOWANCE

    In addition to the hourly rates set forth in Exhibit "A", there shall be
paid a clothing allowance of each hour worked, as indicated below:

                                                                        Clothing
Allowance
                                                                              
Per Hour
                                                                                 
$.16

9; EXHIBIT "C"
Part 1

RECOGNIZED MAINTENANCE WORK GROUPS

Group I - Mechanical

            Includes work ordinarily done by:

                                                            Pipefitter, Plumber
                                                            Welder, Lead Burner
                                                            Heavy Duty Operator
                                                            Rigger
                                                            Machinist
                                                            General Mechanic
                                                            Tank Car Repairman
                                                            Carpenter
                                                            Painter
                                                            Mason, Insulator,
Concrete Finisher


Group II - Electrical/Instrumentation

            Includes work ordinarily done by:

                                                            Electrician
                                                            Instrument Repairman

EXHIBIT "D"

EMPLOYEE DUES AUTHORIZATION LETTER

DATE:__________________________

TO: EL DORADO CHEMICAL COMPANY
       El Dorado, Arkansas

    Until further notice, you are hereby requested and authorized to deduct from
wages due me, and payable on the first regular pay day of each month, the sum
equal to my monthly dues as set by Local 224, IAM & AW, AFL-CIO, for my account
on or before the end of the month during which deductions are made.

    "Contributions or gifts to Local Lodge 224, International Association of
Machinists and Aerospace Workers are not deductible as charitable contributions
for federal income tax purposes. However, they may be tax deductible under other
provisions of the Internal Revenue Code."



___________________________________________
Employee

EXHIBIT "E"

AMERICANS WITH DISABILITIES ACT
LETTER OF UNDERSTANDING

    The Company and Union recognize the provisions of the American's with
Disabilities Act may impact the terms of this Agreement, and thus agree to
discuss each instance individually in order to reach a mutual understanding.

Dated this 16th day of October, 2001.


EL DORADO CHEMICAL COMPANY


By:
    R.L. Milliken
    Senior Vice President, Manufacturing


INTERNATIONAL ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224


By:
    Randolph Jiles
    Directing Business Representative


Members of the Shop Committee:


Jim McKnight


Edward Johnson


Wayne Hatch


Jeff Durham


Chuck Sellers

EXHIBIT "F"

SHIFT DIFFERENTIAL
LETTER OF UNDERSTANDING

   

Effective August 1, 1998, in addition to the foregoing hourly rates, employees
who are regularly assigned to a specific shift shall be paid a shift
differential of forty cents ($.40) for each hour worked on the evening shift and
eighty cents ($.80) for each hour worked on the graveyard shift. For payroll
purposes, employees who are regularly assigned to a three shift rotating
schedule shall receive shift pay averaged over all three shifts (forty cents
($.40) per hour).

    NOTE: Maintenance personnel who are not regularly assigned on a rotating
shift basis or to the evening or graveyard shift will receive shift differential
in accordance with the August 3, 1989, Letter of Understanding (regarding
turnarounds and major maintenance projects).


EL DORADO CHEMICAL COMPANY

By:
    R.L. Milliken
    Senior Vice President, Manufacturing

INTERNATIONAL ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224


By:
    Randolph Jiles
    Directing Business Representative

Members of the Shop Committee:


Jim McKnight


Edward Johnson


Wayne Hatch


Jeff Durham


Chuck Sellers



EXHIBIT "G"

LETTER OF UNDERSTANDING

    During the commencement of their 2001 negotiations, the Company advised the
Workmen's Committee and its International Representative, Mr. Randolph Jiles,
that due to a historic series of events, including: droughts, natural gas
prices, loss of sales due to foreign competition, surplus agricultural chemical
capacity, and ever increasing and higher maintenance costs, the Company had
experienced a net loss since 1998. Because of the dire financial condition of
the Company, a "plea of poverty" was made to both the IAM and PACE Unions at the
start of their respective negotiations.

    Because of these conditions and the dire financial straits of the Company,
we have stated, its survival depends on our ability to improve plant
productivity through more effective management of its maintenance work force and
its maintenance operations.

    After much deliberation, the Company made the decision to propose to
eliminate its maintenance workforce and to have their work performed by outside
contractors.

    The parties have been assisted by Commissioner Sherman Bolden of the Federal
Mediation and Conciliation Service in their deliberations of this issue.

    During a joint negotiations session following the Company's discussion of
employee conduct and work practices which influenced its proposal to discuss the
decision of whether or not to subcontract its maintenance work, including the
following:

(a

)

 

Company's continuing inability to obtain off duty personnel for call-out
overtime to perform emergency equipment repairs;

(b

)

 

use of telephone devices such as caller IDs and answering machines, and refusal
to work a reasonable amount of overtime;

(c

)

 

abuse of break time;

(d

)

 

employee failure to be at work stations at 0700, and leaving their work stations
before 1530; and

(e

)

 

employee failure to seek substitute assignments when assigned project is delayed
or equipment not released by production personnel.


    There was a discussion of "side agreements" and work practices, which were
contrary to efficient production, and the terms of the Collective Bargaining
Agreement.

    There were also discussions of attendance and work habits including a lack
of employee initiative as well as supervisory conduct and planning department
bottlenecks.

    As the parties ended their October 3rd negotiations meeting, Union
Spokesman, Jiles, requested that the Company consider their requests and their
promises which were that they would become a more efficient and caring
workforce, and that the Company consider their promises before making a decision
to subcontract maintenance work presently performed by hourly employees and to
not make such a decision.

    Union spokesman, Jiles, also stated that the employees would comply with
rules of conduct and hours of work policies. Mr. Jiles also suggested the
Company should republish such rules and policies so that there would be no
future misunderstanding about what is expected of the employees and in return
the employees would demonstrate by their actions that they will become an
efficient and productive work force and, in turn their efforts and improved work
could help to maintain the viability of El Dorado Chemical Company as a long
term employer.

    It was agreed that no one wanted to see the El Dorado Chemical Company close
and that the Machinists' Union and the maintenance employees represented by this
Union are each committed to the goal of helping the Company survive by utilizing
their skills and abilities to perform quality work in a timely fashion.

    Company management has carefully considered the Union's comments and their
request that we not make the decision to subcontract their work.

    In return for the Company's consent to withdraw its proposal to subcontract
all maintenance work and to eliminate its maintenance work force, the Company
could agree to do so subject to the following conditions:



    Delete all side agreements and practices, which are not in conformity with
the Collective Bargaining Agreement, and are null and void and will have no
future effect. This means that overtime policies and employee work assignment
practices will be made on the basis of the rights retained by management,
consistent with the Collective Bargaining Agreement, in the manner and means
decided upon by management in compliance with a joint goal of increased
productivity and maximizing efficient and flexible utilization of employee
skills and work time.

    The Company will establish a 12-Hour Shift patterned after the production
unit 12-Hour Shift, now in place. The Company will have the sole right to
determine the number of personnel to be assigned to either eight-hour or twelve-
hour shifts.

    The Company will place time clocks in the assigned maintenance workshops.
Work time begins when an employee reports to his or her assigned work area,
where they clock in and out, not the main gate. Employees must clock only their
own time card.

    Employees will be paid for time on the clock minus thirty (30) minutes for
lunch. Employees must be prepared to commence work at 0700 no matter how soon
they clock in and will not be paid extra time for clocking in before 0700 unless
their supervisor has instructed such employee to clock in early to commence work
on a job assignment. The same rules will apply for clocking out, if an employee
is scheduled to work eight (8) hours and he clocks out late he will not be paid
for a holdover unless the employee is held over at the direction of his
supervisor. Clock in time and clock ending time will no longer begin when an
employee walks through the guard gate. This is not to say that everyone violates
these rules or engages in nonproductive conduct, but as in life, it only takes a
few to require that rules be put into place which apply to all.

    Employees who leave their work areas for lunch must clock out and in upon
return.

CONTRACT TERM



    Company proposes a three (3) year agreement commencing with date of
ratification. The Company agrees that active maintenance employees will receive
$.20 per hour retroactive to August 4, 2001, and will be enrolled in the LSB
Health Plan, based on our earlier agreement for contract extension.

    The Company will implement a system whereby we can capture records on
employees' productivity. There will be a measure of employee productivity and
the Company will continue to monitor the call-out procedures compliance. We
believe that the employees will stop violating the spirit and intent of the
Agreement and will start taking call-outs when necessary.

    The Company will install an absentee control procedure, a no-fault policy.

    In return for your acceptance of these provisions the Company will have the
right, on the one (1) year anniversary date, following ratification of our
Agreement, to review performance and efficiency records and call-out records.
Company will meet with the Union's committee and Mr. Jiles and provide you with
the results at that time. If the employees have carried out their agreements of
increased productivity, cooperation, and efficiency, the Company will not seek
to contract out the maintenance work of the Company during the remaining two (2)
years of the Agreement. However, if Company performance records and other
records show otherwise and that we have returned to previous productivity
levels, then at that point in time, the Company shall have the right to open up
the contract to discuss the subcontracting out of maintenance work and the
contract term shall revert to the one (1) year period of time, just ended.

    We sincerely do not believe that this will happen, but these are the major
factors of concern, required by the Company. The Company's committee truly
believes in your capabilities and the commitments that you expressed at our last
meeting.

    This then constitutes our proposal to you in return for the commitments made
at the table during our last negotiations meeting.


PRESENTED BY BILL TONEY
COMPANY SPOKESPERSON
OCTOBER 11, 2001


INTERNATIONAL ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS AFL-CIO, LOCAL NO. 224

Randolph Jiles, Directing Business Representative


MEMBERS OF THE SHOP COMMITTEE:


Jim McKnight

Edward Johnson

Wayne Hatch

Jeff Durham

Chuck Sellers


For El Dorado Chemical Company


George Hogg, Plant Manager

